EXHIBIT 16.1 Office Locations Las Vegas, NV New York, NY Pune, India Beijing, China September 28, 2012 Securities and Exchange Commission treet NE Washington, DC20549 RE: Alaska Gold Corp. (FKA: Sono Resources) We have read the statements that we understand Alaska Gold Corp. (FKA: Sono Resources) will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors.We agree with such statements made regarding our firm. Very truly yours, De Joya Griffith, LLC Certified Public Accountants De Joya Griffith, LLC ● 2580 Anthem Village Dr. ● Henderson, NV ● 89052 Member of: Telephone (702) 563-1600 ● Facsimile (702) 920-8049 www.dejoyagriffith.com
